Citation Nr: 0217747	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
for service-connected residuals of a gunshot wound to the 
right thigh with injury to Muscle Groups XIV and XV.

2.  Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a May 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional 
Office (RO).  In a June 2001 decision, the Board remanded 
these matters to the RO for additional development of the 
record.  The requested development having been completed 
to the extent possible, these matters have now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Service-connected residuals of a gunshot wound to the 
right thigh are manifested by no more than moderate injury 
to Muscle Group XIV and damage to Muscle Group XV with 
some limitation of hip motion and objective complaints of 
pain and fatigue.  

2.  The veteran is service-connected for residuals of a 
gunshot wound to the right thigh with injury to Muscle 
Groups XIV and XV, evaluated as 30 percent disabling, and 
for residuals of a gunshot wound to the left shoulder 
affecting Muscle Group I, evaluated as 10 percent 
disabling, with a combined service-connected disability 
rating of 40 percent.  

3.  The veteran's service-connected disabilities do not 
render him unable to engage in all forms of substantially 
gainful occupation consistent with his education and work 
history.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the right thigh with 
involvement of Muscle Groups XIV and XV have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.55, 4.56, 4.73, 4.123, 4.124, 4.124(a), 
Diagnostic Codes 5251, 5252, 5253, 5256, 5314, 5315, 8526, 
8529, 8626, 8629, 8726, 8729 (2002).  

2.  The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of 
the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records and 
private treatment records.  As the record shows that the 
veteran has been afforded a VA examination in connection 
with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  See 66 Fed. Reg. 45,631 
(Aug. 29, 2001).  In August 2001, the veteran reported 
that he had been treated in 1983 by a Dr. E. R., but 
stated that he could not remember the doctor's full name 
or address.  He was not able to provide VA with any 
information as to the address or name of this physician.  
However, the Board notes that an August 1983 statement 
from a Dr. E. Reyes is of record.  Moreover, in a June 
2001 letter the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Under these circumstances, no further 
action is necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to an increased evaluation and 
TDIU benefits.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of his claims and has notified 
him of the information and evidence necessary to 
substantiate the claims.  Consequently, the case need not 
be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

Factual Background

A review of the record demonstrates that in a March 1956 
rating action, the RO granted entitlement to service 
connection for residuals of a gunshot wound to the right 
thigh, evaluated as 10 percent disabling, and for 
residuals of a gunshot wound to the left shoulder region, 
evaluated as 10 percent disabling.  In a March 1973 rating 
action, the RO determined that a 30 percent evaluation was 
warranted for the service-connected residuals of a gunshot 
wound to the right thigh.  The RO continued a 10 percent 
evaluation for service-connected residuals of a gunshot 
wound to the left shoulder.  

The veteran subsequently sought entitlement to increased 
evaluations of his service-connected residuals of gunshot 
wounds to the right thigh and left shoulder.  In a 
September 1996 letter, the RO informed the veteran that 
his claims for increased evaluations had been denied.  

Relevant medical evidence demonstrates that upon VA 
examination of the joints dated in November 1996, the 
examiner noted no swelling or deformity.  Range of motion 
testing revealed flexion from zero to 180 degrees in the 
right shoulder and zero to 90 degrees in the left 
shoulder.  Extension was noted as zero to 45 degrees in 
the right shoulder, zero to 25 degrees in the left 
shoulder, and zero to 90 degrees in the right and left 
hips.  Abduction was noted as zero to 90 degrees in the 
right shoulder, zero to 75 degrees in the left shoulder, 
and zero to 45 degrees in the right and left hips.  
Adduction was noted as zero to 45 degrees in the right 
shoulder, zero to 40 degrees in the left shoulder, zero to 
40 degrees in the right hip, and zero to 45 degrees in the 
left hip.  A diagnosis of hypertrophic degenerative 
arthritis, left shoulder, was noted.  Radiological 
examination of the right femur was noted as normal.  
Radiological examination of the left shoulder revealed 
hypertrophic degenerative changes in the left shoulder, 
but no other abnormalities.  

Upon VA examination of the bones dated in November 1996, 
the veteran complained of pain and swelling in the left 
shoulder with limited motion.  He also complained of pain, 
swelling, and numbness in the right thigh.  The examiner 
noted positive swelling in the left shoulder joint.  It 
was also noted that no fractures or metallic foreign 
bodies were seen in the left shoulder or right femur on x-
ray examination. 

Upon VA muscle examination dated in November 1996, the 
examiner noted that there were no adhesions or damage to 
tendons, bones, joints, or nerves.  Strength testing was 
noted as good in the right shoulder, fair to good in the 
left shoulder, and good in the right and left hips.  
Evidence of pain and muscle hernia was noted as negative.  
Diagnoses of hypertrophic degenerative arthritis of the 
left shoulder, no fracture or retained metallic foreign 
bodies in the right femur or left shoulder, thigh muscle 
injury, and shoulder muscle injury were noted.  

Private electromyography (EMG) studies dated in January 
1998 demonstrate right L5 radiculopathy with concomitant 
right femoral and right lateral femoral cutaneous 
neuropathy.  Nerve conduction studies dated in January 
1998 demonstrate delayed distal latencies of the right 
femoral nerve and right lateral femoral cutaneous nerve.  
Hip reflexes were bilaterally within normal limits.  

Upon VA examination of the muscles dated in January 1998, 
it was noted that there were no periods of flare-ups.  The 
examiner noted that the veteran had sustained gun shot 
injuries to the right thigh involving Muscle Group XIV and 
XV and to the left shoulder involving Muscle Group IV.  It 
was noted that there was no random adhesion/damage to 
tendons or nerves, bones, or joints.  Muscle loss on the 
medial aspect of the right thigh exit wound was noted.  
The examiner noted a healed scar on the posterior aspect 
of the right thigh with negative keloid formation, 
herniation, inflammation, and tenderness.  An exit wound 
on the medial aspect was noted to be adherent to the skin.  
In regard to muscle strength, the examiner noted moderate 
muscle disability.  It was noted that there was no muscle 
herniation.  Range of motion in the right hip was noted as 
zero to 120 degrees flexion, zero to 10 degrees extension, 
zero to 20 degrees external rotation, zero to 20 degrees 
internal rotation, zero to 40 degrees abduction, and zero 
to 20 degrees adduction.  Diagnoses of residuals of 
gunshot wound to the right thigh and left shoulder were 
noted.  The examiner stated that there had been no 
progressive deformity/deterioration of the service-
connected disabilities compared to the 1996 evaluations 
and the veteran's claim of not being able to work might be 
due to old age and difficulty of movement.  

Upon VA peripheral nerve examination dated in January 
1998, the examiner noted no motor weakness, no sensory 
deficit, no atrophy, and no pathological reflexes, and 
positive deep tendon reflexes on all extremities.  The 
examiner noted diagnoses of right L5 radiculopathy, 
lateral femoral cutaneous neuropathy on the right, and 
femoral neuropathy on the right.  

Upon VA examination of the joints dated in January 1998, 
range of motion in the right hip was noted as zero to 120 
degrees flexion, zero to 10 degrees extension, zero to 40 
degrees abduction, zero to 20 degrees adduction, zero to 
20 degrees external rotation, and zero to 20 degrees 
internal rotation.  Range of motion in the left shoulder 
was noted as zero to 90 degrees forward flexion, zero to 
130 degrees abduction, zero to 60 degrees external 
rotation, and zero to 60 degrees internal rotation.  Range 
of motion in the right knee was noted as full.  Diagnoses 
of residuals of a gunshot wound to the left shoulder and 
right thigh were noted.  

Private hospital records dated in 1998 demonstrate 
diagnoses of chronic and severe essential vascular 
hypertension, chronic lumbosacral arthritis, and chronic 
slight cardiomegaly secondary to hypertension.  

In an August 1998 decision, the Board determined that the 
criteria for an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right thigh with 
involvement of Muscle Groups XIV and XV had not been met.  

Upon VA examination of the joints dated in December 1998, 
the veteran complained of pain and limited motion in the 
left shoulder.  The pain was described as constant and 
mild to moderate in severity.  The pain was also noted as 
aggravated by moderate activity and cold weather.  It was 
noted as slightly relieved by rest.  These flare-ups were 
noted as resulting in easy fatigability and lack of 
endurance.  It was noted that the veteran required 
assistance in putting on and taking off his shirt.  The 
examiner noted that the veteran had initially undergone 
debridement of his shoulder wound in service.  It was 
noted that the veteran was right-handed and no additional 
activities of daily living were effected except those 
involving overhead motions of the left shoulder.  It was 
noted that there were no episodes of dislocation or 
recurrent subluxation, or any constitutional symptoms of 
inflammatory arthritis.  Range of motion in the right hip 
was noted as zero to 30 degrees extension, zero to 25 
degrees adduction, zero to 45 degrees abduction, zero to 
60 degrees external rotation, and zero to 40 degrees 
internal rotation.  Diagnoses of residuals of a gunshot 
wound to the left shoulder and arm was noted.  The 
examiner noted that the veteran was ambulant without 
assistive devices.  The left shoulder had limitation of 
motion, especially to abduction and flexion and the 
veteran was thus moderately limited in activities 
involving overhead motions.  The examiner also noted that 
Muscle Groups I and IV showed no gross incapacitation and 
limitation of motion was due primarily to degenerative 
osteoarthritis.  

In December 1999, the RO received private treatment 
records dated in 1996.  They reflect complaints of pain in 
the left shoulder and right thigh, especially on exertion.  
It was noted that the injuries had partly disabled the 
veteran.  Physical examination revealed the veteran could 
not lift the left arm above the shoulder.  The scar was 
noted as slightly tender.  A right thigh scar was noted as 
adherent, tender, and with atrophy of surrounding tissue.  
It was also noted that there was pain on movement and the 
veteran limped.  Impressions of residual scar to the left 
shoulder secondary to gunshot wound, secondary neuritis, 
residual scar to the left arm secondary to shrapnel wound, 
secondary neuritis, residual scar to the right thigh 
secondary to gunshot wound with injury to muscle tissue, 
and secondary neuritis were noted.  Radiological evidence 
of the right femur and left shoulder were noted as showing 
no bony abnormality.  

In a November 2000 decision, the Board determined that the 
criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left shoulder 
affecting Muscle Group I had not been met.  

Upon VA peripheral nerve examination dated in July 2002, 
the veteran complained of multiple joint pains off and on 
since the 1980's, worse during the cold season.  Physical 
examination revealed the veteran was cooperative, 
coherent, and ambulatory.  There was no cerebellar 
incoordination and motor and sensory examination was 
intact.  The examiner noted no atrophy and deep tendon 
reflexes were positive in all aspects.  There were no 
pathological reflexes.  The examiner opined there was no 
evidence of peripheral nervous system injury/involvement.  

Upon VA muscle examination dated in June 2002, it was 
noted that the veteran was returned to military duty after 
he suffered a gunshot wound to the left shoulder and he 
then suffered a second gunshot wound to the right thigh.  
The gunshot wounds were noted as involving Muscle Groups 
XIV, XV, and I.  It was noted that there were no injuries 
to the bony structures, nerves, or vascular structures.  
The examiner noted a six-centimeter scar over the 
anteromedial aspect of the right thigh and a 3.5 
centimeter scar over the left shoulder slightly posterior 
to the acromion that was flat and nontender.  Tissue loss 
was noted as minimal over the anteromedial aspect, 
proximal third of the right thigh.  There was no tissue 
loss over the left shoulder.  There were no adhesions of 
the left shoulder scar.  Moderate adhesion was noted over 
the right thigh.  There was no tendon damage.  The 
examiner noted a positive clavicular fracture, distal 
third, healed, in the left shoulder.  Muscle strength was 
noted good and 5/5.  There was no muscle herniation.  The 
examiner noted the veteran was still able to move the hip, 
knee, and shoulder joint through the normal range of 
motion but with slight discomfort, pain, and decreased 
endurance.  It was noted the veteran was able to perform 
activities of daily living.  A diagnosis of residuals of 
gunshot wounds to Muscle Groups XIV, XV on the right, and 
to Muscle Group 1 on the left was noted.  

Upon VA orthopedic examination dated in June 2002, the 
examiner noted pain over the left shoulder and surrounding 
the area of the right thigh scar.  It was noted that the 
veteran experienced constant moderate pain on extremes of 
motion that was aggravated by cold weather and prolonged 
activity.  Rest and anti-inflammatories were noted as 
providing relief.  The examiner stated that the veteran 
was limited in activity and could not hold any occupation, 
but could still do activities of daily living with 
moderate difficulty.  The veteran was noted as right-
handed.  Range of motion in the right hip was noted as 
zero to 20 degrees extension, zero to 15 degrees 
adduction, zero to 40 degrees abduction, zero to 50 
degrees external rotation, and zero to 30 degrees internal 
rotation.  Range of motion in the right knee was noted as 
from zero to 110 degrees with no instability.  Diagnoses 
of residuals of gunshot wounds to Muscle Groups XIV and 
XV, right thigh, and to Muscle Group I, left shoulder.  
The examiner opined that the veteran suffered a fracture 
of the left clavicle due to a gunshot wound seen on x-ray 
with evidence of fracture healing.  It was noted that 
there was a small bony fragment at the area of the glenoid 
rim on the left.  The examiner further stated that the 
left shoulder condition was due to a gunshot wound and 
hence the veteran was unable to obtain employment due to 
that.  The right hip and knee condition was noted as not 
due to the gunshot wound to the right thigh since there 
was no evidence of atrophy of the muscles involved and 
muscle strength was 5/5.  The examiner stated that the 
right hip and knee condition was due to degenerative 
osteoarthritis due to advanced age.  

Radiological examination of the shoulders dated in June 
2002 revealed possible slight degenerative joint disease 
in both shoulders.  Radiological examination of the left 
clavicle dated in June 2002 was noted as normal.  

I.  Increased Rating Claim

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. § Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  In determining the disability 
evaluation, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, the regulations do not 
give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

Under the applicable rating criteria, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, 
and disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56(c-d).  For purpose of the 
present case, the criteria of moderately severe and severe 
are pertinent.  Under the rating criteria:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and 
through or deep penetrating wound of short 
track from a single bullet, small shell or 
shrapnel fragment, without explosive effect 
of high velocity missile, residuals of 
debridement, or prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury 
as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting of particular 
functions controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and 
through or deep penetrating wound by small 
high velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, and 
intermuscular scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up 
with work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, 
or coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one 
of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering 
in an area where bone is normally protected 
by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

               (G)  Induration or atrophy of 
an entire muscle following simple piercing by 
a projectile. 

38 C.F.R. § 4.56.

The veteran's service-connected residuals of a gunshot 
wound to the right thigh with injury to Muscle Groups XIV 
and XV is currently evaluated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314, which 
provides for a 20 percent evaluation for moderate 
disability, a 30 percent evaluation for moderately severe 
disability, and a 40 percent evaluation for severe 
disability.  Muscle Group XIV, the anterior thigh group, 
consists of the sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris muscles.  Its functions are knee 
extension, simultaneous hip flexion and knee flexion, 
tension of fascia lata and iliotibial band, acting with 
Muscle Group XVII, in postural support of the body and 
acting with hamstrings in synchronizing hip and knee 
motion.  Muscle Group XV is the mesial thigh group and 
consists of the adductor longus, adductor brevis, adductor 
magnus, and gracilis muscles.  Its functions are hip 
adduction and flexion and knee flexion.  Damage to Muscle 
Group XV is evaluated under 38 C.F.R. § 4.73, Diagnostic 
Code 5315 and provides for a 10 percent evaluation for 
moderate disability, a 20 percent evaluation for 
moderately severe disability, and a maximum 30 percent 
evaluation for severe disability of the muscles.  

A through and through injury with muscle damage, such as 
that shown in the veteran's right thigh, shall be 
evaluated as no less than a moderate injury for each group 
of muscles damaged, see 38 C.F.R. § 4.56(b), except in 
cases of compensable muscle group injuries which are in 
the same anatomical region.  The Board finds that the 
present case is one in which the muscle group injuries are 
in the same anatomical region as the muscles in the 
veteran's right thigh affect the hip and knee functions.  
In such cases, the evaluation for the most severely 
injured muscle group will be increased by one level and 
used as the combined evaluation for the affected muscle 
groups.  See 38 C.F.R. § 4.55(e).  

In this present case, the rating schedule provides for a 
higher evaluation for damage to Muscle Group XIV, with the 
maximum assignable disability evaluation under the rating 
schedule being 40 percent.  Thus, the Board will first 
consider the level of impairment to Muscle Group XIV.  The 
relevant medical evidence of record demonstrates 
complaints of fatigue, pain, and numbness in the right 
thigh, but is consistently silent for any evidence of 
fracture, fascial defect, muscle atrophy, tendon damage, 
injury to nerves or vascular structures, or retained 
foreign bodies in the veteran's right thigh.  The medical 
evidence does demonstrate minimal tissue loss over the 
anteromedial aspect of the right thigh.  However, muscle 
strength in the lower extremities was noted as 5/5 upon VA 
orthopedic examination in June 2002.  

The Board notes that the medical evidence of record does 
not demonstrate that the damage to either muscle group in 
the veteran's right thigh resulted in prolonged infection, 
intermuscular scarring, or other positive evidence of 
muscle impairment of a moderately severe degree.  It is 
clear that the veteran's right thigh wounds resulted in no 
bone shattering and the veteran's scars, with the 
exception of some adhesion on one thigh scar, are not 
ragged or other otherwise symptomatic.  Strength, 
endurance, and coordination testing does not indicate 
severe impairment of either Muscle Group XIV or XV so as 
to result in functional disuse or difficulty in 
ambulation.  The December 1998 VA examination report shows 
that the veteran was able to ambulate without assistive 
devices and the June 2002 VA peripheral nerve examination 
report describes the veteran as ambulatory.  Radiological 
examination consistently shows no retained foreign bodies 
or evidence of fracture in the right thigh.  The 
aforementioned findings are consistent with a moderate 
degree of damage to Muscle Group XIV and the assignment of 
a 20 percent evaluation in that they demonstrate a through 
and through injury with a lowered threshold of fatigue, 
pain, and some loss of muscle tissue.  This finding is 
consistent with the January 1998 VA examiner's opinion 
that the veteran's muscle damage was moderate.  

Furthermore, as the medical evidence does not demonstrate 
that the veteran's gunshot wound to Muscle Group XIV 
resulted in an open comminuted fracture with prolonged 
infection, muscle swelling, loss of deep fascia, retained 
foreign bodies, impairment of strength, or measurable 
atrophy, assignment of a moderately severe or severe 
disability evaluation under 38 C.F.R. § 4.56(a) is not 
warranted.  However, as previously indicated, the 20 
percent evaluation for moderate damage to Muscle Group XIV 
is raised one level to warrant assignment of a 30 percent 
evaluation for a moderately severe injury affecting Muscle 
Groups XIV and XV, hip and knee function.  See 38 C.F.R. 
§ 4.55(e).  An evaluation in excess of 30 percent is not 
warranted under application of the regulations pertinent 
to muscle damage.  See 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5314, 5315.  

The Board recognizes that the medical evidence 
demonstrates some limitation of hip motion on the right.  
However, the currently assigned 30 percent evaluation for 
the veteran's residuals of a gunshot wound to the right 
thigh is equivalent to the maximum evaluation available 
for limitation of thigh motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253.  Furthermore, the 
medical evidence demonstrates essentially normal range of 
motion in the right knee.  A January 1998 VA examination 
report demonstrates full range of motion in the right knee 
and the June 2002 VA orthopedic examination noted right 
knee motion from zero to 110 degrees with no instability.  
Thus, application of 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 is not warranted and would not result in the 
assignment of a higher disability evaluation.  

The Board also recognizes that the medical evidence 
demonstrates diagnoses of lateral cutaneous femoral 
neuropathy and femoral neuropathy, as well as objective 
medical findings of an adherent and painful right thigh 
scar.  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that pyramiding, that 
is the evaluation of the same disability or the same 
manifestation of a disability, under different Diagnostic 
Codes is to be avoided when rating a veteran's service-
connected disabilities.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); 38 C.F.R. § 4.14.  In regard to cases 
addressing residuals of gunshot wounds, the applicable 
regulations specifically set forth that muscle rating 
injuries will not be combined with peripheral nerve 
paralysis of the same body part unless entirely different 
functions are affected.  See 38 C.F.R. § 4.55(a).  

Furthermore, in Esteban, the Court specifically addressed 
the potential for separate disability evaluations based on 
scarring.  The critical element in permitting the 
assignment of several ratings under various diagnostic 
codes was determined to be the assurance that none of the 
symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. at 
261-262.

The rating schedule provides that scarring is evaluated 
based on limitation of motion, limitation of function of 
the part affected or based on tenderness or pain.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7804, 7805 (August 30, 2002).  However, in the present 
case, the Board finds that the currently assigned 30 
percent evaluation assigned to the veteran's service-
connected residuals of a gunshot wound to the right thigh 
encompasses limitation of motion and function as well as 
pain from muscle damage, to include scarring.  The Board 
notes that such factors are set out in 38 C.F.R. § 4.56.  
Thus, assignment of a separate evaluation based on the 
veteran's right thigh scar would violate the rule against 
pyramiding and must be avoided.  See 38 C.F.R. § 4.14.  

In regard to peripheral nerve injuries, impairment of the 
anterior crural (femoral) nerve is evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8526 (complete or 
incomplete paralysis of the quadriceps extensor muscles), 
8626 (neuritis) and 8726 (neuralgia).  Impairment of the 
external cutaneous nerve is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8529 (complete or incomplete 
paralysis), 8629 (neuritis), and 8729 (neuralgia).  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
moderate degree.  See 38 C.F.R. § 4.124a.  Neuritis, 
cranial, or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, 
at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not 
characterized by organic changes will be that for 
moderate, incomplete paralysis.  See 38 C.F.R. § 4.123.  
peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  See 
38 C.F.R. § 4.124.  

In the present case, the medical evidence does not 
demonstrate any complete paralysis of the veteran's 
muscles.  The medical evidence demonstrates that the 
veteran is able to move his right lower extremity and to 
ambulate without assistance.  The December 1998 VA 
examination report indicates that the veteran was able to 
ambulate with out assistive devices and the June 2002 VA 
peripheral nerve examination also describes the veteran as 
ambulatory.  The Board recognizes that the veteran has 
reported some numbness, pain and changes with weather in 
the area of his right thigh injury.  However, the VA 
medical evidence consistently demonstrates no evidence of 
atrophy or loss of strength.  In fact, muscle strength was 
noted as 5/5 upon VA orthopedic examination in June 2002 
and on VA muscle examination in June 2002; and there is no 
medical evidence of loss of reflexes in the right lower 
extremity.  Furthermore, VA peripheral nerve examination 
dated in June 2002 found no evidence of peripheral nervous 
system injury or involvement.  

Thus, the Board concludes that any neuropathy stemming 
from damage to the lateral cutaneous or femoral nerves has 
not been shown by medical evidence to result in any 
impairment of function beyond the loss of thigh muscle, 
limitation of hip motion, and complaints of pain, 
weakness, fatigue, and numbness contemplated in the 
currently assigned 30 percent evaluation for the veteran's 
muscle injury residuals.  The Board reiterates that 
cardinal symptoms of muscle damage include loss of power, 
weakness, pain, and fatigue.  The currently assigned 30 
percent evaluation contemplates residuals including damage 
to the muscles involved in movement of the hip and knee; 
and any impairment caused by the femoral nerve damage 
affects the same function.  Additionally, any sensory 
impairment complained of by the veteran is located in the 
exact anatomical region affected by the gunshot wound to 
the right thigh.  Thus, there is no distinct and separate 
manifestation of nerve impairment not already included in 
the 30 percent evaluation assigned for muscle damage and 
the Board concludes that a separate evaluation under 
38 C.F.R. § 4.124a is not warranted.  

Accordingly, the Board concludes that the criteria for an 
evaluation in excess of 30 percent for service-connected 
residuals of a gunshot wound to the right thigh with 
involvement of Muscle Groups XIV and XV have not been met.  

II.  TDIU Claim

In his December 1999 application for TDIU benefits, the 
veteran has reported that he last worked full-time in 1990 
as a farmer.  He reported that he became too disabled to 
work in 1994.  The veteran also indicated that he had no 
education.  In his November 1998 application for TDIU 
benefits, the veteran reported having a second grade 
education.  

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 
percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a).

In the present case, the veteran is service-connected for 
residuals of a gunshot wound to the right thigh with 
injury to Muscle Groups XIV and XV, evaluated as 30 
percent disabling, and for residuals of a gunshot wound to 
the left shoulder affecting Muscle Group I, evaluated as 
10 percent disabling.  The veteran has a combined service-
connected disability rating of 40 percent.  See 38 C.F.R. 
§ 4.25, Table 1.  Thus, the veteran does not meet the 
percentage criteria for a total rating for compensation 
purposes under 38 C.F.R. § 4.16(a).  However, the Board 
must also consider 38 C.F.R. §§ 4.16(b) and 3.321(b)(1), 
permitting such a rating on an extraschedular basis. 

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither nonservice-connected disability nor age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 4.19.  For a veteran to prevail on a 
claim based on unemployability, it is necessary that the 
record reflect some factor which places his case in a 
different category than other veterans with an equal 
rating of disability.  Furthermore, the question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  

As previously noted, entitlement to a total compensation 
rating must be based solely on the impact of the veteran's 
service-connected disabilities on his ability to keep and 
maintain substantially gainful employment.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Thus, the residuals of a gunshot 
wound to the right thigh and left shoulder are the only 
disabilities that can be evaluated for unemployment 
purposes.  

The medical evidence demonstrates complaints of pain in 
both the left arm and the right thigh and limited motion 
in the left arm to the shoulder level.  In an August 1983 
statement, Dr. E. R. noted limitation of motion in the 
left arm, loss of left arm swing, pain in the right thigh, 
dizziness, and defective eyesight bilaterally.  He opined 
that the veteran was unable to engage in productive and 
gainful occupation due to his present disabilities.  The 
January 1998 VA muscle examiner noted that there had been 
no progressive deformity/deterioration of the veteran's 
service-connected disabilities since evaluations conducted 
in 1996 and he opined that the veteran's claim of not 
being able to work might be due to old age and difficulty 
of movement.  The Board notes that private hospital 
records dated in 1998 demonstrate treatment for 
nonservice-connected disabilities such as severe vascular 
hypertension, chronic lumbosacral arthritis, and chronic 
cardiomegaly.  They are silent for any diagnoses or 
treatment related to the veteran's service-connected 
disabilities.  

The medical evidence further demonstrates that the veteran 
is unable to put on or take off his shirt due to his 
service-connected left arm disability; however, no 
additional activities of daily living were effected other 
than those involving overhead motions of the left 
shoulder.  A December 1998 VA examination also notes that 
the veteran is right-handed and able to ambulate without 
assistive devices.  The examiner opined that the veteran 
was moderately limited in activities involving overhead 
motions, but noted that Muscle Groups I and IV showed no 
gross incapacitation and limitation of motion was due 
primarily to degenerative osteoarthritis.  The veteran was 
once again noted as ambulatory in a June 2002 VA 
peripheral nerve examination report.  The June 2002 VA 
muscle examination report indicates that the veteran was 
able to perform activities of daily living. 

However, the June 2002 VA orthopedic examiner noted that 
the veteran was limited in activity and could not hold any 
occupation, but stated that he could still perform 
activities of daily living with moderate difficulty.  He 
also stated that the veteran's left shoulder condition was 
due to a gunshot wound and the veteran was unable to 
obtain employment due to that.  He opined that the 
veteran's right hip and knee conditions were due to 
degenerative osteoarthritis due to advanced age as there 
was no evidence of atrophy of the muscles involved and 
muscle strength was 5/5.  

The Board notes that the findings of the June 2002 VA 
orthopedic examiner are somewhat inconsistent with that of 
the January 1998 VA examiner, the December 1998 VA 
examiner, and the June 2002 VA muscles examiner, none of 
which found the veteran to be unemployable by reason of 
his service-connected disabilities.  There is no question 
that the veteran's service-connected disabilities in and 
of themselves are symptomatic and productive of some 
industrial impairment as the veteran is unable to lift his 
left arm much above shoulder level.  However, the veteran 
is right hand dominant and muscle strength in his lower 
extremities has been noted as full and equal.  
Furthermore, the June 2002 VA orthopedic examiner provided 
no rationale as to how the veteran's left shoulder 
disability precluded all forms of employment, including 
sedentary work.  The Board also notes that the proper 
consideration is not whether the veteran is able to obtain 
employment, but whether he is capable of performing the 
physical and mental acts required by employment.  
Likewise, the August 1983 statement of Dr. E. R. that the 
veteran was unable to work due to his disabilities is 
based upon consideration of all of the veteran's 
disabilities, including defective eyesight and dizziness, 
which are not service-connected.  Thus, it is not 
persuasive in this instance.

The Board is persuaded by the other medical evidence of 
record which demonstrates that the veteran is able to 
ambulate without assistance, maintains 5/5 strength in the 
lower extremities, is right-hand dominant, and remains 
able perform most activities of daily living despite his 
service-connected disabilities.  The Board is also 
persuaded by the medical evidence demonstrating that these 
disabilities show no progressive deformity/deterioration 
or gross incapacitation.  In sum, the Board finds no 
persuasive evidence that the service-connected residuals 
of gunshot wounds to the right thigh and to the left 
shoulder, in and of themselves, result in the veteran 
being unable to engage in any form of substantially 
gainful employment.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered 
adequate to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's service-
connected disabilities result in marked interference with 
employment or frequent periods of hospitalization.  In 
fact, the evidence demonstrates that the veteran's 
service-connected disabilities have remained essentially 
static for many years and do not require frequent periods 
of hospitalization or outpatient treatment of any sort.  
Furthermore, the veteran's service-connected disabilities 
have not been shown to result in marked interference with 
employment as strength in the lower extremities has been 
noted as 5/5, and the veteran is right-hand dominant.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is 
not warranted in the absence of an exceptional or unusual 
disability picture.  


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

